DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2015-250124 filed December 22, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WO publication of PCT/JP2016/005079 filed December 8, 2016.
Claim Status
Claims 1-3 and 7 are amended. Claims 1-18 are pending. 
Withdrawn Specification Objection
The objection to the specification is withdrawn due to argument.
	The applicant persuasively argues that an original, a clean, and a marked-up version of the specification were submitted at the time of the filing of this application where in the clean and marked-up specification there is no reference to “oxide of at least one selected from Fe, Mn, and Si”.
Withdrawn Claim Objections
The following claim objections are withdrawn due to amendment: 
Claim 1 line 17 “i.e., Mn/Fe”.
Claim 1 line 19 “in terms of a cross-sectional area”. 
Claim 2 line 10 “in a component composition”.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to amendment:
Claim 1 line 18 “the oxide of at least one selected from Fe and Mn”.
Claim 1 line 21 “an oxide of at least one selected from Fe and Mn”. 
Claim 1 line 22 “(not including zero)”.
Claims 3 and 7 lines 3-4 “in the case of subjecting a steel sheet to coating treatment in a continuous hot-dip galvanizing line”.
Claims 3 and 7 as being incomplete for omitting the essential step of an annealing process following the hot-dip galvanizing treatment. 
The following 112(b) rejections are withdrawn due to argument:
Claims 3 and 7 line 11 “30 seconds or less”.
The applicant persuasively argues on page 11 of the remarks filed January 26, 2021 that this limitation encompasses 0 seconds as supported by example No. 49, which has a hold time of 0 seconds (Table 2).
Claims 3 and 7 line 12 and claim 4 lines 3 and 4 “air ratio”.
The applicant persuasively argues on page 11 of the remarks filed January 26, 2021 that air ratio is the actual air amount to the theoretical air amount as explained by the Energy Conservation Center, Japan. 
Claim 1 lines 21-22 “a surface layer portion”.
The applicant persuasively argues on page 10 of the remarks filed January 26, 2021 that the surface layer portion refers to along the thickness direction and that the method of measurement in [0095] of the present publication provides clear description.
Claim Interpretation
In claim 1 line 20 “a position 50% or less of a total thickness of the zinc coated layer” with respect to the amount of oxide being 60% or more is being interpreted in light of the specification and the method of making the claimed galvannealed steel sheet as requiring the presence of the oxide at some amount of thickness such that the position is necessarily more than 0%.
In claim 1 line 24 “a position 5 µm or less from the surface” with respect to the amount of oxide being 0.040 g/m2 or less in terms of an amount of O is being interpreted in light of the specification and the method of making the claimed galvannealed steel sheet as requiring the presence of the oxide at some amount of extension such that the position is necessarily more than 0 um. 
In claims 3 and 7 lines 5, 10, and 13 “a heating step…of heating the steel sheet at…”is being interpreted as requiring heating to within the claimed temperature ranges. In heating step A the steel sheet is heated to 60-250°C and in heating steps B and C the steel sheet is heated to 550-700°C. 
In claims 4 and 8 lines 4-5 “to heat the steel sheet at a temperature of 550°C to 700°C” is being interpreted as requiring heating to a temperature range of 550-700°C where the claimed substeps are performed successively at this temperature range. 
	The applicant persuasively argues on page 8 of the remarks filed January 26, 2021 that claims 4 and 8 lines 4-5 “to heat the steel sheet at a temperature of 550°C to 700°C”require the claimed substeps to be performed successively at the temperature range of 550-700°C as supported by [0071] of the PG Publication.
In claims 6 and 12-18 lines 3-4 “alloying treatment that heats the resultant steel sheet at higher than 460°C to lower than 570°C is performed” is being interpreted as requiring the alloying treatment at higher than 460°C and lower than 570°C.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 18-20 “the oxide” renders the claim indefinite. There is insufficient antecedent basis. It is unclear whether “the oxide” refers to “an oxide from any one of a) to e)”, “an oxide containing Fe and Mn”, “an Fe oxide”, or “a Mn oxide”. For the purpose of prosecution claim 1 will be given the broadest reasonable interpretation of referring to any oxide recited previously in claim 1.
Claim 1 lines 24-25 “an oxide selected from any one of a) to e) described above” renders the claim indefinite. It is unclear whether it requires the same oxide from a) to e) contained in the zinc coated layer with the claimed total amount of oxide, Mn to Fe mass ratio, and area fraction as recited in claim 1 lines 11-23 or if it can be a different oxide selected from any one of a) to e). In the limitation “an oxide” of claim 1 lines 24-25 does not have antecedent basis back to “an oxide” of claim 1 lines 11-17.
Claims 3 and 7 line 15 “subjecting a steel sheet to coating treatment” renders the claim indefinite. Emphasis added. It is unclear if this claim limitation allows for subjecting any steel sheet to coating treatment or if it requires “the steel sheet”, which refers back to claim 1 line 2 “a steel sheet” such that the composition of the steel sheet is limited to that recited in claim 1 lines 3-8.
Claims 3 and 7 line 19 “then hot-dip galvanizing treatment is performed” renders the claim indefinite. It is unclear whether this requires hot-dip galvanizing as an additional (i.e. separate) step or if it refers to the same step as the “continuous hot-dip galvanizing line” recited in claims 3 and 7 lines 15-16.
Claims 3 and 7 line 17 “the galvanized steel sheet” renders the claim indefinite. There is insufficient antecedent basis.
Claims 12-18 line 2-4 “after the hot-dip galvanizing treatment is performed, alloying treatment that heats the resultant steel sheet at higher than 460°C to lower than 570°C is performed” renders the claim indefinite. Independent claims 3 and 7 recite in lines 15-17 “subjecting a steel sheet to coating treatment in a continuous hot-dip galvanizing line; and annealing the galvanized steel sheet to form a galvannealed steel sheet”. It is unclear whether the alloying treatment of claims 12-18 lines 2-4 is the same as or different from the annealing step recited in claims 3 and 7 line 17. If it is the same, then it is unclear whether “the resultant steel sheet” in claims 12-18 line 3 refers to the same sheet as “the galvanized steel sheet” in claims 3 and 7 line 17 because the language is different. If it is different, then it is unclear what the order is of the steps applied to “the resultant steel sheet” in claims 12-18 line 3 and “the galvanized steel sheet” in claims 3 and 7 line 17 because both appear to be required to occur as the next step after hot-dip galvanizing.
Claim 2 is rejected as depending from claim 1.
Claims 4-6 and 10 are rejected as depending from claim 3.
Claims 8, 9, and 11 are rejected as depending from claim 7.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to the product of claim 1 the prior art of record does not teach or suggest either alone or in combination a Mn-containing galvannealed steel sheet comprising 3.0 to 8.0 mass% Mn with a Zn coated layer comprising a combination of Fe, Mn, and oxide as described in a) to e) of claim 1 where the oxide has a total amount of 0.01-0.100 g/m2 in terms of an amount of O, a ratio of Mn/Fe in mass% of 0.10 to 10.00, a cross-sectional area fraction of 60% or more in a range from a surface of the zinc coated layer to a position 50% or less of a total thickness of the zinc coated layer, and an oxide of at least one selected from Fe and Mn in a surface layer in an amount of 0.040 g/m2 or less and more than 0 in terms of an amount of O, the surface layer extended from a surface of the steel sheet underlying the zinc coated layer to a position 5 um or less from the surface in combination with a galvannealed sheet, composition, and zinc coating weight as recited in claim 1.
With respect to the processes of claims 3 and 7 the prior art of record does not teach or suggest either alone or in combination a method for producing the Mn-containing galvannealed sheet of claim 1 comprising a heating step A of heating to 60-250°C for 10-60 seconds in an atmosphere of 1.0-5.0 vol% O2, 10-30 vol% H2O, and a balance of N2, CO2, CO, and H2 in combination with heating steps B and C, hot-dip galvanizing, and annealing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735